Citation Nr: 1048315	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for residuals of spider 
bites.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to spider bites.

3.  Entitlement to service connection for skin cancer, to include 
as secondary to mustard gas exposure.

4.  Entitlement to service connection for arthritis, to include 
as secondary to spider bites.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1974 to October 1974.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  These claims are now in the jurisdiction of the Salt 
Lake City, Utah, RO. 

In May 2008, the Veteran appeared at a formal hearing at the RO 
before a Decision Review Officer.  A transcript of that hearing 
is included in the claims file.  In March 2010, the Veteran 
appeared at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing is also in the 
claims file.

In June 2010, VA sought and obtained an opinion from a medical 
expert in regard to the Veteran's claims of service connection 
for fibromyalgia and arthritis as secondary to spider bites in 
service.  In August 2010, the Veteran and his representative were 
furnished with copies of this opinion and afforded the 
opportunity to respond.  The Veteran's response of September 2010 
and his representative's response of October 2010 are included in 
the claims file.



FINDINGS OF FACT

1.  Residuals of spider bites are not shown.

2.  Fibromyalgia was not manifest in service and is not shown to 
be related to the Veteran's military service or to any incident, 
injury, or disease therein.

3.  Neither exposure to mustard gas in service nor skin cancer is 
shown.

4.  Arthritis or degenerative joint disease was not shown in 
service and is not shown to be related to the Veteran's military 
service or to any incident, injury, or disease therein.


CONCLUSIONS OF LAW

1.  Service connection for residuals of spider bites is not 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2010).

2.  Service connection for fibromyalgia, to include as secondary 
to spider bites, is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Service connection for skin cancer, to include as secondary 
to mustard gas exposure, is not warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.316 
(2010).

4.  Service connection for arthritis or degenerative joint 
disease, to include as secondary to spider bites, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in 
September 2007.  The Veteran was notified of the evidence needed 
to substantiate the claim of service connection, namely, evidence 
of current disability; evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and the 
injury, disease, or event in service.  Additionally, the Veteran 
was notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable.  In addition, as the Veteran sought service 
connection for skin cancer as a result of mustard gas exposure, 
he was provided with information regarding substantiation of 
mustard gas exposure claims.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records, as well as post-service VA and private 
treatment records.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the claim 
of service connection and further development is not required 
because there is no record of spider bites, fibromyalgia, skin 
cancer, or arthritis, or any complaints relative thereto, during 
service.  Further, there is no competent evidence of persistent 
or recurrent symptoms relative to any of the claimed disabilities 
from the time of service until 2006, more than 30 years later.  
As noted above, in June 2010, VA sought and obtained a medical 
opinion regarding the Veteran's claims of service connection for 
fibromyalgia and arthritis or degenerative joint disease, claimed 
to be the result of spider bites in service.  As the evidence 
does not indicate that the disability may be associated with 
service, a medical examination or medical opinion is not required 
to decide the claim under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

In this instance, the Veteran served less than 90 days of active 
service after December 31, 1946.  Therefore, the presumption of 
service connection for conditions manifest within one year of 
service separation does not apply.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

With regard to claims based on chronic effects of exposure to 
mustard gas, exposure during active service under the specified 
circumstances together with the subsequent development of any of 
the indicated conditions is sufficient to establish service 
connection for that condition: full-body exposure to nitrogen or 
sulfur mustard during active service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, or lung (except mesothelioma), or 
squamous cell carcinoma of the skin.  38 C.F.R. § 3.316 (2009).

In a service connection claim, the threshold question is whether 
or not the Veteran actually has the disability for which service 
connection is sought.  In the absence of proof of present 
disability, there can be no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
requirement of a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Factual Background

The Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment for spider bites, 
fibromyalgia, skin cancer, or arthritis in service.  Records do 
show a hospitalization in mid-September 1974 due to acute 
respiratory distress with an inflamed throat and rhinorrhea.  
Chart notes indicate temperatures of 99.2 degrees and 100.6 
degrees during the course of his hospital stay.  A diagnosis of 
upper respiratory infection was given, and his course of 
treatment in the hospital was noted to be routine; he left the 
hospital in good condition after two days of inpatient care.

The Department of Defense indicated in correspondence of 
September 2007 that the Veteran was not listed in the database of 
test participants exposed to mustard gas in service.  The Veteran 
completed a Mustard Gas Exposure Questionnaire in October 2007, 
stating that he was exposed to mustard gas on one occasion as 
part of his basic training at Ft. Ord, California.

The record contains private medical records which show that the 
Veteran sustained an on-the-job low back injury in November 1981, 
a left shoulder injury in October 1998, and a left wrist fracture 
in May 2003.  There is no evidence of record showing complaints 
relative to spider bite residuals, serum sickness, 
osteoarthritis, fibromyalgia, or skin cancer prior to 2006.

In May 2006, the Veteran had a medical examination related to his 
claim for Social Security disability benefits.  At that time he 
complained of arthritis in all his joints and a lump on the back 
of his left hand.  He stated that he had been told he had 
degenerative joint disease and that whenever he sustained an 
injury he tended to develop a growth at the site of injury.  On 
physical examination there were no visible rashes or lesions on 
his skin and no spinal tenderness.  A large bony prominence over 
the carpal bones, which was hard and firm but not painful, was 
observed, as was a second bony prominence on the 2nd digit of his 
right hand.  There was swelling of the PIP, DIP, and MIP joints 
of both hands.  Neurological examination showed no sensory loss 
and his muscle strength was normal.  The examiner diagnosed 
moderate to severe arthritis.  The record shows that Social 
Security disability was denied in July 2006.

In December 2006, the Veteran was seen at VA for complaints of 
chronic joint pain and non-healing sores which had persisted for 
about six months.  He reported experiencing pain in his hands, 
back, shoulders, knees, and hips, with injuries including a 
lumbar vertebral facture in 1976, a cervical spine injury from 
falling off a horse in 1978, rotator cuff surgery in 1999, a left 
wrist fracture in a motorcycle accident in 2001, and a possible 
meniscus tear in 2003.  On physical examination, the Veteran was 
noted to have possible furunculosis with no active lesions noted.

In January 2007, the Veteran was seen at VA for a dermatology 
consult with complaints of warts and body lesions.  He reported a 
life-long history of warts, as well as several sores on his legs, 
abdomen, and buttocks which were made bloody by scratching.  He 
denied a personal or family history of skin cancer.  On 
examination, a scaly nevus or seborrheic keratosis on his left 
forearm was observed, as well as multiple annular, erythematous 
lesions on his legs, buttocks, hips, and left lower quadrant.  
The physician diagnosed warts, folliculitis, and tinea pedis. 

In March 2007, the Veteran was seen at VA for complaints of 
fatigue and constant joint pain of three to four years duration 
which had gradually worsened.  On physical examination, there was 
foot pain consistent with neuropathy and his B12 levels were low.  
There was a mildly elevated creatinine level and the Veteran was 
noted to be taking Simvastatin which possibly contributed to his 
myalgias.  The provider felt the most likely cause of the joint 
pain was a combination of osteoarthritis and fibromyalgia.

In June 2007, the Veteran was seen at VA for complaints of 
neuropathy in his feet and pain in most of his joints, 
particularly his knees.  X-rays of his knees were unremarkable 
and the provider again felt the most likely cause of his pain was 
fibromyalgia.

In July 2007, the Veteran was seen at VA for complaints of pain 
all over and pain and cramping in his feet when he walked.  He 
had been given a trial of gabapentin for neuropathic pain but he 
discontinued it as it was not helpful.  On physical examination, 
the provider noted generalized muscle and joint aches consistent 
with fibromyalgia.  The provider also noted that the warts or 
lesions on the Veteran's right hand may have been the result of 
chronic folliculitis, but a determination could not be made at 
that point.  

In August 2007, the Veteran reported pain in his joints since he 
was bit by a spider in service in 1974.  He said he was bitten by 
a spider in the night and when he awoke he "dropped to the 
ground" because his knees gave out; he was taken to the hospital 
with a temperature of 101 degrees, which increased to 103 
degrees.  After this, he reported that all of his joints started 
to get stiff, with the stiffness progressively worsening over 
time.  He also said he had developed a lump on his left wrist 
five years earlier and a bump on his right index finger 15 years 
earlier.  He also reported degenerative joint disease in his 
knees and osteoarthritis in his right shoulder.  He said he 
experienced fever and chills once every one to two weeks for the 
previous two years and profuse sweating for the previous five 
years.  On physical examination, the Veteran exhibited decreased 
range of motion in his right arm and pain with external rotation 
of the right arm; he also had pain to palpation of his wrists, 
ankles, and knees and pain with external rotation of his hips.  
None of the joints were warm to palpation.  A bony nodule, 
approximately one centimeter in size, was noted on the left wrist 
and a Heberden's node 5x6 millimeters in size was observed on the 
right index finger.  The provider diagnosed myalgias with 
borderline elevation in the CK levels, which was possibly normal 
given the Veteran's size and muscle mass, but the etiology was 
likely fibromyalgia.  Additional tests to rule out muscle disease 
and cancer were recommended.

In October 2007, the Veteran submitted a photocopy of a hospital 
wrist band dated September 17, 1974, which he indicated was from 
when he was hospitalized at Ft. Ord for three to four days for a 
severe spider bite.  He stated that during his hospitalization, 
his temperature exceeded 103 degrees and that he suffered 
progressive joint pain ever since.

In December 2007, the Veteran submitted a series of articles from 
the internet related to the effects of spider and insect bites 
and the symptoms and causes of serum sickness.  He also included 
a statement indicating that he felt the symptoms he had been 
experiencing were the result of serum sickness from the 
medication he was given at Ft. Ord hospital to treat his spider 
bite.  Also in December 2007, his attending physician noted a 
phone conversation regarding his joint pain and fatigue and his 
theories regarding serum sickness.  The physician felt it was 
unlikely that he had serum sickness as, in the time since he 
began treatment with VA, he had not exhibited any evidence of 
inflammatory arthritis or rash which would be typical of a serum 
sickness type illness.  She also noted that the rheumatology 
department felt that his diffuse muscle and joint aches were most 
likely the result of fibromyalgia.

In March 2008, the Veteran appeared at a hearing at the RO before 
a Decision Review Officer.  He discussed his symptoms of burning 
in his arms, groin, and face as a result of mustard gas exposure 
during basic training at Ft. Ord.  He also reported a spider bite 
on his arm in service while he was sleeping; he said he did not 
have any symptoms until he went to chow and that he was taken 
from there to the hospital.  He stated that he was hospitalized 
for three to four days and given antivenin serum, and that he 
developed pain after service which had increased over the years.  
He stated that he had not sustained any additional insect bites 
following service.

In February 2008, the Veteran was seen at VA for complaints of 
burning pain in his feet which had worsened approximately four 
years earlier.  He said sometimes his feet got so hot he actually 
developed burn blisters.  The provider noted that the Veteran had 
undergone extensive workups to determine the etiology of his 
possible peripheral neuropathy, including EMG, ABI, TSH, SPEP, 
folate, rpr, aldolase, CK, ESR, HGBA1C, heavy metal, and HCV 
testing, all of which were negative.  He denied any history of 
chemical exposure.  His physical examination was essentially 
normal, with no electrodiagnostic evidence of distal 
polyneuropathy, radiculopathy, or inflammatory or necrotic 
myopathy.  The provider felt that his bilateral foot pain was 
related to his fibromyalgia and recommended a trial of Lyrica.

At the March 2010 Travel Board hearing, the Veteran testified 
that he suffered a spider bite in the middle of the night while 
in boot camp.  He stated that he collapsed while standing in 
formation the next day, and was carried to the hospital with a 
temperature of 101.  He said he was given an injection and was in 
the hospital for two days.  After he was discharged from service, 
his joints began to hurt, and the pain had progressively worsened 
ever since.  He had been diagnosed with fibromyalgia and 
arthritis, particularly in his hands and arms.  In regards to his 
claim of mustard gas exposure, he testified that as part of his 
basic training he was exposed to mustard gas and tear gas during 
an exercise in which trainees had to remove their gas masks and 
recite their name, rank, and serial number.  He was first 
diagnosed with a skin condition at the VA Medical Center in about 
2003 or 2004.  He said that a dermatologist who examined his 
ankles and face indicated that the dark brown blotches looked 
like an Agent Orange-related condition and that it was skin 
cancer.

In June 2010, the Board sought an expert medical opinion on the 
question of causation of the Veteran's fibromyalgia and 
osteoarthritis, claimed as secondary to spider bites in service.  
In August 2010, the medical expert responded by explaining that 
osteoarthritis is caused by an interaction of such factors as 
joint integrity (which can be compromised by traumatic injury), 
genetic predisposition, inflammatory conditions, and mechanical 
forces, and can occasionally result from certain inherited 
conditions.  The medical expert noted that the Veteran's medical 
history showed multiple traumatic accidents, including vertebral 
fracture in 1976, cervical spine injury in 1978, shoulder surgery 
in 1999, left wrist fracture in 2001 or 2002, and a motorcycle 
accident resulting in injuries to the right shoulder, left wrist, 
left groin, right knee, and a left navicular fracture in May 
2003.

The medical expert further explained that the risk factors for 
fibromyalgia are unknown, but that the condition often occurs 
along with connective tissue diseases such as rheumatoid 
arthritis, psychiatric conditions such as depression, sleep 
disorder, and infectious conditions such as hepatitis C and Lyme 
disease.  The expert noted that spider bites are not considered a 
risk factor for either osteoarthritis or fibromyalgia and that 
there is no medical basis for finding a causal connection between 
a spider bite and the subsequent diagnosis of either disability.

In response to the August 2010 medical expert opinion, the 
Veteran submitted a statement asserting that his claim was based 
on a poisonous spider bite sustained in service which caused his 
joints and muscles to give out and resulted in hospitalization 
for three to four days with a temperature of 104 degrees.  He 
stated that he had experienced progressive joint and muscle pain 
since his discharge from service, and that he believed his pain 
and difficulty working was due to the residuals of the spider 
bite sustained in service rather than any of the traumatic 
injuries discussed.

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board provide reasons for rejecting evidence 
favorable to the appellant/Veteran.

Spider Bite Residuals

The Veteran is competent to say that he was bitten by a spider in 
service and to provide evidence of his symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is competent of lay 
observation.)

However, there is no objective evidence which supports the 
Veteran's assertion that he was bitten by a poisonous spider in 
service.  The Board notes that the date of the hospitalization 
cited repeatedly by the Veteran - including by submission of an 
identification wristband - corresponds precisely with the service 
treatment records showing an upper respiratory infection, for 
which the Veteran was hospitalized for two days.  The service 
treatment records do not mention a spider bite, do not show 
administration of antivenin, and do not reveal temperatures as 
high as those claimed by the Veteran.  As a result, the Board 
finds the Veteran's claim of receiving treatment for a poisonous 
spider bite in service not credible.

Moreover, there is no evidence of record that the Veteran 
currently has (or at any time during the pendency of the claim, 
had) a disability which is the residual of a spider bite, 
poisonous or otherwise.  To the extent that the Veteran asserts 
serum sickness resulting in joint pain, osteoarthritis, and/or a 
skin condition, those contentions are addressed in the 
appropriate sections below.  To the extent that he contends that 
any of his other multiple medical conditions may be attributed to 
residuals of a spider bite, the Board finds the Veteran, as a lay 
person, not qualified through education, training, and expertise 
to offer an opinion on medical causation.  For this reason, the 
Board rejects the Veteran's statements and assigns his 
contentions no evidentiary weight.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As there is no medical evidence that any of the Veteran's 
multiple medical conditions is the result of or otherwise related 
to a spider bite in service, and the lay evidence is not 
probative, the claim of service connection for residuals of a 
spider bite must be denied.  The benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



Fibromyalgia

On the basis of the evidence, including the service treatment 
records, fibromyalgia was not shown in service.  Therefore, 
service connection under 38 C.F.R. § 3.303(a) is not warranted.

Further, there is no evidence that fibromyalgia or any symptoms 
thereof were noted in service, and the principles of chronicity 
and continuity set forth in 38 C.F.R. § 3.303(b) do not apply.  
In addition, as there is no evidence of fibromyalgia or any 
complaints, symptoms, or treatment thereof until 2006, more than 
30 years after service separation, continuity of symptomatology 
is not shown.  

The Veteran has a current diagnosis of fibromyalgia, which is 
believed to be the cause of his joint pain and fatigue.  He 
alleges that this is the result of a poisonous spider bite in 
service or of serum sickness from the treatment for that spider 
bite.  As discussed above, while the Veteran is competent to say 
that he was bitten by a spider in service, the history he 
provided, particularly as it relates to in-service treatment, is 
contradicted by the evidence of record and is not credible.  
Therefore, in order to substantiate the claim of service 
connection based on subsequent diagnosis, medical evidence 
relating the Veteran's fibromyalgia to service, including to a 
spider bite or resulting treatment is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

There is no medical evidence which relates the Veteran's 
fibromyalgia to his military service, including to any spider 
bite he may have incurred therein.  The Veteran's attending 
physician has offered the opinion that the cause of the Veteran's 
complaints is not likely to be the result of serum sickness, 
because his symptoms have not been congruent with that condition.  
(In addition, there is no evidence of administration of antivenin 
or other serum in service such as would give rise to serum 
sickness.)  The consulting medical expert in August 2010 stated 
that spider bites are not a risk factor for the development of 
fibromyalgia and that there was no medical basis for finding a 
causal connection between the claimed spider bite in service and 
the current diagnosis of fibromyalgia.

The only medical evidence of record with regard to the Veteran's 
claim of service connection for fibromyalgia weighs against the 
claim.  The Veteran's own attending physician has offered an 
opinion that he does not have serum sickness and the consulting 
VA medical expert has stated that there is no causal relationship 
between the alleged spider bite and fibromyalgia.  There is no 
competent evidence to the contrary.

Hence, the preponderance of the evidence is against the claim of 
service connection for fibromyalgia, to include as due to a 
spider bite, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Skin Cancer

There is no evidence of record that the Veteran had skin cancer 
or any other skin condition in service.  Thus, on the basis of 
the service treatment records, service connection under 38 C.F.R. 
§ 3.303(a) is not warranted.

While service connection may be established for squamous cell 
carcinoma of the skin when full-body exposure to mustard gas in 
service is shown, there is no evidence that the Veteran has been 
treated for or diagnosed with squamous cell carcinoma.  In 
addition, the service department has offered a statement that the 
Veteran was not exposed to mustard gas in service, as his name 
does not appear on the list of service members so exposed.  As 
such, he is not entitled to the application of the presumptions.

Finally, it is not currently shown that the Veteran has skin 
cancer.  His testimony at the Travel Board hearing of a diagnosis 
of skin cancer is not supported by the medical evidence of 
record.  The medical evidence does show that the Veteran has 
warts, which he stated have been present throughout his life; 
diagnoses of furunculosis, folliculitis, and tinea pedis are also 
of record.  While the Veteran did have some lesions excised and 
screened for cancer, they were found to be benign.  Thus, service 
connection for skin cancer is not warranted.

As no skin condition is shown in service and no medical opinion 
links any current skin condition to the Veteran's service, and as 
the service department has stated he was not exposed to mustard 
gas in service, the Veteran's claim must fall.  Without evidence 
of a current disability, here skin cancer, the Brammer test is 
not met and service connection is not possible.  Service 
connection for any other skin condition is not warranted as there 
is no medical evidence linking any of the Veteran's diagnoses 
with his military service.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Osteoarthritis

Arthritis is not shown in the service treatment records and, 
therefore, direct service connection under 38 C.F.R. § 3.303(a) 
is not warranted.

Further, there is no evidence that arthritis or any symptoms 
thereof were noted in service, such that for service connection 
under 38 C.F.R. § 3.303(b), evidence of continuity of 
symptomatology after service is required.

The first evidence of arthritis is the Social Security 
examination in 2006, more than 30 years after service separation.  
A lengthy period of time between service and the first post-
service clinical notation of complaints or symptoms associated 
with the disability at issue is of itself a factor for 
consideration against a finding that the current disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 
(Fed. Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  

Nor is service connection warranted under 38 C.F.R. § 3.303(d) 
for a condition first diagnosed after service.  There is no 
medical evidence linking the Veteran's arthritis to his military 
service or to any event therein, including the alleged spider 
bite.  While the Veteran asserts that his arthritis is the result 
of either the spider bite or serum sickness due to the treatment 
for the spider bite, this theory is not supported by the medical 
evidence.  Instead, the Veteran's attending physician has offered 
the opinion that he does not have serum sickness.  (Nor is there 
any evidence of administration of antivenin or other serum in 
service such as would give rise to serum sickness.)  In addition, 
the VA consulting medical expert stated that there is no medical 
evidence that a spider bite is a risk factor for the development 
of arthritis and no reason to connect the Veteran's current 
arthritis to the alleged spider bite in service.

As the preponderance of the evidence is against the claim of 
service connection for arthritis, the benefit-of-the-doubt 
standard of proof does not apply.  38 C.F.R. § 5107(b).


ORDER

Service connection for residuals of spider bites is denied.

Service connection for fibromyalgia, to include as secondary to 
spider bites, is denied.

Service connection for skin cancer, to include as secondary to 
mustard gas exposure, is denied.

Service connection for arthritis, to include as secondary to 
spider bites, is denied.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


